   Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 1 of 10 PageID# 18
                                                                                             FILED
                                                                                         IN OPEN COURT


                   IN THE UNITED STATES DISTRICT COURT FOR THj

                              EASTERN DISTRICT OF VIRGINIA                      '           I^'STRICT COURT
                                                                                      ALB^DRIA.  VIRRIMifl

                                        Alexandria Division


 UNITED STATES OF AMERICA


           V.                                             No. l:20-cr-235


 SETH MICHAEL MYERS,                                      Count 1: Conspiracy to Receive Health
                                                          Care Kickbacks(18 U.S.C. § 371)
           Defendant.



                                   CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


                                        General Allegations

       At all times material to this Criminal Information:


        1.      The defendant, SETH MICHAEL MYERS,was a licensed attorney who has

worked in various industries including factoring, a type of debtor finance where a business sells

its accounts receivable to a third party at a discount.

       2.                          was a physician practicing in the Eastern District of Virginia

and Maryland.

       3.       Michael Beatty initially owned and was then employed by a pharmacy in

Maryland.

       4.       Mohamed Abdalla owned MEDEX Health Pharmacy("MEDEX")and operated

and controlled other pharmacies, including Royal Care Pharmacy ("Royal Care"), Millenium

Pharmacy, and Pharmacy at Great Falls, all of which were located in the Eastern District of

Virginia
   Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 2 of 10 PageID# 19




       5.      From in and around December 2002 and continuing to in and around December

2013, Beatty was an owner of Fallston Pharmacy, located in Fallston, Maryland. Throughout

Beatty's ownership of Fallston Pharmacy,the pharmacy produced compound drugs on a small

scale, which it advertised on its website.

       6.             was a physician specializing in orthopedic surgery, spine surgery, physical

therapy, and comprehensive pain management services, and he owned a practice called

                                               had offices in the Eastern District of Virginia and

Maryland.

       7.      TRIGARE is a health insurance program of the United States Department of

Defense. TRICARE provides civilian health insurance benefits for military personnel, military

retirees, and military dependents all around the world. TRICARE provides medical coverage

for Uniformed Service members including those who are active duly and some reservists along

with their families. There are two types of beneficiaries under the TRICARE program:(a)

Sponsors — active duty, retired and guard/reserve members; and (b)Family Members —

spouses and children who are registered in the Defense Enrollment Eligibility Reporting System.

       8.      TRICARE is a Federal health care benefit program as defined by Title 18, United

States Code, Section 24(b), and as such it is illegal for an individual to pay kickbacks to a person

for the referral of an individual for the furnishing ofsome health care item, benefit, or service.

       9.      32 CFR Part 199 regulates the TRICARE program. 32 CFR § 199.9(c)(12)

prohibits "[a]rrangements by providers with employees, independent contractors, suppliers, or

others which appear to be designed primarily to overcharge the [Civilian Health and Medical

Program of the Uniformed Services] through various means(such as commissions,fee-splitting,

and kickbacks) used to divert or conceal improper or unnecessary costs or profits." TRICARE
   Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 3 of 10 PageID# 20




considers a claim resulting from a violation of32 CFR § 199.9 as false and TRICARE would not

pay for these items or services.

         10.   "Compounding" a prescription is a practice in which a licensed pharmacist or

licensed physician combine mixed or altered ingredients of a drug or multiple drugs to create a

drug tailored to the needs of an individual patient where standard medications, approved by the

United States Food and Drug Administration("FDA")are unsuitable due to patient allergies,

intolerance to method of administration, or other uncommon factors. Compounded medications

are prescribed and mixed for specific patients with particular needs; they are not to be mixed and

marketed in bulk quantities. Compounded drugs are not FDA-approved. That is, the FDA does

not verify the safety, potency, effectiveness or manufacturing quality of compoimded drugs.

         11.   In general, compounded drugs are far more expensive than drugs approved by the

FDA for the treatment of the same physical condition and are commonly reimbursed by Federal

health care programs and private insurance companies at a far higher rate than FDA-approved

drugs.
   Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 4 of 10 PageID# 21




                                           COUNT ONE


                         {Conspiracy to Receive Health Care Kickbacks)

       12.     The General Allegations are re-alleged and incorporated by reference.

       13.     From in and around spring 2013 and continuing through at least mid-2016, in the

Eastern District of Virginia and elsewhere, MYERS knowingly and willfully did combine,

conspire, confederate and agree with||||||||m||||||[m MICHAEL BEATTY,MOHAMED
ABDALLA,and others known and unknown to commit the following offense against the United

States: violating Title 42, United States Code, Section 1320a-7b(b)(l)(A), by knowingly and

willfully soliciting or receiving remuneration in return for referring patients to specific

pharmacies for the furnishing, and/or arranging for the furnishing, of items and services for

which payment was made,in whole or in part, under a Federal health c^e program, namely

TRICARE.


                                    Purpose of the Conspiracv

       14.     It was the purpose of the conspiracy for SETH MICHAEL MYERS("MYERS"),

                               Michael Beatty ("Beatty"), Mohamed Abdalla ("Abdalla"), and

their co-conspirators to unlawfully enrich themselves.

                                     Wavs. Manner, and Means


       The ways, manners, and means by which MYERS and members of the conspiracy sought

to achieve the purpose of the conspiracy included, but were not limited to, the following:

        15.    It was part of the conspiracy that the co-conspirators had an agreement on how to

divide the profits associated with their illegal kickback scheme.

        16.    It was further part of the conspiracy that Beatty developed potential compounded

formulas and investigated whether insurance companies would pay for particular formulas.
     Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 5 of 10 PageID# 22




        17.    It was further part of the conspiracy that the co-conspirators continually looked

for ways to generate the most profits from compound prescriptions.

        18.    It was further part of the conspiracy that^^|wrote prescriptions for high-
reimbursing compounds when alternative cheaper prescriptions were available for patients.

        19.    It was further part of the conspiracy that      and MYERS sent a significant

amount of compound prescriptions, including prescriptions reimbursed by TRICARE,to Fallston

Pharmacy and Abdalla, who operated multiple pharmacies.

        20.    It was further part of the conspiracy that Beatty and Abdalla filled the

prescriptions sent by^^f and MYERS.
                                            Overt Acts


        In furtherance of the conspiracy, and to effect the objects thereof, MYERS and his co-

conspirators committed overt acts in the Eastern District of Virginia and elsewhere, including,

but not limited to, the following:

                                       Fallston Pharmacy

        21.    On or about July 9,2013, MYERS,||[m and Beatty met at a restaurant in
Baltimore, Maryland to discuss a potential kickback scheme.

        22.    In and around the summer of 2013, MYERS provided Beatty with a document

entitled Area Manager Agreement(Independent Contractor). In this agreement, Beatty agreed

to remit to MYERS 50% of the gross proceeds of all prescriptions directed to Fallston Pharmacy

by        any of|||||^^| affiliates, and any other doctors designated by MYERS.
        23.    In late 2013, MYERS,           and Beatty met at a restaurant located in Baltimore,

Maryland to discuss why the scheme was not generating more profits for MYERS and Beatty.
   Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 6 of 10 PageID# 23




       24.     In and around late 2013, MYERS coordinated having pre-printed prescription

pads made that listed lucrative compound formulas and provided them tojj^^ for mm to use.
       25.     From December 2013 to February 2014, Beatty sent a total of$7,370.64 from

M&M Beatty LLC, which Beatty owned, to Laboratory Rx("LABRX"),pursuant to the above-

described kickback arrangement.

       26.     In and around December 2013, Beatty sold Fallston Pharmacy to another

pharmacy. Beatty continued to work at the new pharmacy and spoke with the new owners about

the agreement with^^m           MYERS. The new owners permitted Beatty to continue his
agreement withmmi and MYERS.
       27.     On or about December 11, 2013, Beatty sentmH and MYERS an email
indicating that he was following up onmm|phone call about reimbursement for testosterone
compounds and had determined that "the troches pay better than the creams."

       28.     On or about January 7, 2014,^^m sent an email to Beatty proposing a solution
for how prescriptions filled at Fallston Pharmacy could be delivered to patients in Virginia. In

particular,      proposed that Beatty fill Virginia prescriptions and mail them to I
medical office in Maryland.           office would then deliver the prescriptions to the patients

in Virginia, ^^m noted in this email that most of Virginia patients were TRICARE patients.
       29.     From in and around January 2014 to an unknown date,^H|caused prescriptions
written and filled as part of this kickback scheme to be delivered to TRICARE patients in the

Eastern District of Virginia.

       30.     On or about February 18, 2014, MYERS and Beatty exchanged emails about the

reimbursements sent by TRICARE for the prescriptions generated as part of the kickback

scheme.
   Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 7 of 10 PageID# 24




       31.    In and around April 2014, MYERS sent Beatty an email requesting that the

kickback be increased to 60% based on "our increase in scripts sent as well as revenue

generated."

       32.    In and around April 2014, MYERS,Hm and Beatty met for dinner again at a
restaurant in Baltimore, Maryland to discuss issues related to the kickback arrangement.

       33.    From in and around February 2014 to in and around June 2014, the new pharmacy

where Beatty worked sent a total of$225,462.01 to MYERS through LABRX. Approximately

$172,140.31 of this money was for kickbacks from prescriptions for TRICARE patients.

       34.    During the course of this conspiracy, TRICARE paid a total of approximately

$344,280.62 to the pharmacy for the prescriptions included in the kickback scheme, and the

pharmacy profited approximately $295,782.03 from payments made by TRICARE for

compounded prescriptions that were part of the kickback scheme, after estimated expenses are

deducted.


                                    Abdalla's Pharmacies


       35.    In and around late 2013,|||||||||H directed MYERS to approach Abdalla about
entering a kickback arrangement similar to the arrangement that||H and MYERS had with
Beatty.

       36.     On or about May 20, 2014, Abdalla and MYERS,on behalf of LABRX,entered

into a Marketing Agreement, which documented the relationship £uid a negotiated profit split.

While this agreement stated it was a Marketing Agreement, in reality, no actual marketing was

conducted and the parties understood the agreement concerned sending prescription referrals to

Abdalla. The agreement documented thatm||[ would receive 80% of the profits and Abdalla
would receive 20% of the profits.
   Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 8 of 10 PageID# 25




       37.    In and around June 2014, MYERS provided Abdalla with the pre-printed

prescription pads from Fallston Pharmacy.

       38.    In and around June 2014,        began sending prescriptions to Abdalla and

Abdalla began filling prescriptions.

       39.    In and around June 2014,        and MYERS instructed Abdalla to provide

compound dispensing reports, so they could track the number of prescriptions sent to Abdalla at

MEDEX.


       40.    In and around late 2014 or early 2015,       instructed MYERS to use LABRX

to pay forimm wife's lease of a Mercedes vehicle.
       41.    In and around September 2015, LABRX wrote a check to            in the amount of

$280,000, which purported to be a loan (but was never repaid) so that^^|could purchase a
building in Baltimore, Maryland.

       42.    From in and around July 2014 to in and around December 2015, Abdalla, through

MEDEX,sent at least $2,573,323.45 to LABRX.

       43.     During the course of this conspiracy, TRICARE paid approximately

$2,335,332.62 to MEDEX for the prescriptions included in the kickback scheme and paid Royal

Care, another pharmacy owed by Abdalla to which Abdalla sent prescriptions he received

pursuant to the kickback scheme, approximately $2,152,978.12.

       44.     During the course ofthis conspiracy, MEDEX made a net profit of approximately

$2,208,602.12 and Royal Care made a net profit of approximately $953,054.92 from payments

made by TRICARE for compound prescriptions that were part of the kickback scheme.
   Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 9 of 10 PageID# 26




      45.    During the course ofthe conspiracy, LABRX received approximately

$2,529,325.63 as a kickback from payments made by TRICARE for the compound prescriptions

thatjmi referred to Abdalla.
      (All in violation of Title 18, United States Code, Section 371)
  Case 1:20-cr-00235-CMH Document 7 Filed 09/30/20 Page 10 of 10 PageID# 27




                                  NOTICE OF FORFEITURE


       Defendant, SETH MICHAEL MYERS,is hereby notified, pursuant to Federal Rule of

Criminal Procedure 32.2(a), that upon conviction of the single offense set forth in this Criminal

Information, he shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(7), any property,

real or personal, that constitutes or is derived, directly or indirectly, from gross proceeds

traceable to the violation.


       Pursuant to 21 U.S.C. § 853(p), SETH MICHAEL MYERS shall forfeit substitute

property, if, by any act or omission of SETH MICHAEL MYERS,the property referenced above

cannot be located upon the exercise of due diligence; has been transferred, sold to, or deposited

with a third party; has been placed beyond the jurisdiction ofthe Court; has been substantially

diminished in value; or has been commingled with other property which cannot be divided

without difficulty.

(All in accordance with Title 18, United States Code, Sections 982(a)(7) and Fed. R. Crim. P.
32.2.)



                                               G. Zachary Terwilliger
                                               United States Attorney


                                        By:
                                               Carina ArCtiellar
                                               Monika Moore
                                               Uzo Asonye
                                               Assistant United States Attorneys




                                                 10
